UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ELIZABETH MARCUM,
Plaintiff, Case No. 3:19-cv-334
VS.
MONTGOMERY COUNTY CHILDRENS
SERVICES, et al., District Judge Walter H. Rice

Magistrate Judge Michael J. Newman
Defendants.

 

ORDER AND ENTRY: (1) ADOPTING THE REPORT AND RECOMMENDATION OF
THE MAGISTRATE JUDGE (DOC. 3); (2) DISMISSING PRO SE PLAINTIFF’S
COMPLAINT PURSUANT TO 28 U.S.C. § 1915; (3) DIRECTING THAT SERVICE OF
PROCESS NOT ISSUE: (4) TERMINATING THIS CASE ON THE DOCKET; AND (5)
CERTIFYING THAT ANY APPEAL WOULD BE FRIVOLOUS AND NOT TAKEN IN
GOOD FAITH AND, THEREFORE, DENYING IN FORMA PAUPERIS STATUS ON
APPEAL

 

The Court has reviewed the Report and Recommendation of Magistrate Judge Michael J.
Newman (doc. 3), to whom this case was referred pursuant to 28 U.S.C. § 636(b). The parties
have not filed objections to the Report and Recommendation and the time for doing so under Fed.
R. Civ. P. 72(b) has expired. Accordingly, the Court: (1) ADOPTS the Report and
Recommendation of the Magistrate Judge (doc. 3) in its entirety; (2) DISMISSES pro se Plaintiff's
complaint pursuant to 28 U.S.C. § 1915; (3) DIRECTS that service of process not issue; and (4)
TERMINATES this case on the Court’s docket. In addition, the Court CERTIFIES that any
appeal would be frivolous and not taken in good faith and, therefore, DENIES Plaintiff in forma
pauperis status on appeal.

IT IS SO ORDERED.

Date: 3-4-3-5 a we.

Walter H. Rice
United States District Judge
